Citation Nr: 1226648	
Decision Date: 08/01/12    Archive Date: 08/10/12

DOCKET NO.  09-08 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for a bilateral lower extremity disorder to include peripheral arterial disease and peripheral vascular disease.  

2.  Entitlement to service connection for a right lower extremity disorder to include below the knee amputation residuals.  


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The Veteran had active service from October 1964 to September 1966.  He served in the Republic of Vietnam.  The Veteran was awarded both the Combat Infantryman Badge and the Air Medal with three Oak Leaf Clusters.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Reno, Nevada, Regional Office (RO) which, in pertinent part, denied service connection for coronary artery disease (CAD); right below the knee amputation residuals; and left leg peripheral vascular disease.  In January 2011, the Board granted service connection for CAD secondary to the Veteran's presumed herbicide exposure; reframed the issue of service connection for left leg peripheral vascular disease as service connection for peripheral vascular disease of the lower extremities; and remanded that issue and the issue of service connection for right below the knee amputation residuals to the RO for additional action.  

The Board has reframed the issues of service connection for peripheral vascular disease of the lower extremities and right below the knee amputation residuals as entitlement to service connection for a bilateral lower extremity disorder to include peripheral arterial disease and peripheral vascular disease and service connection for a right lower extremity disorder to include below the knee amputation residuals, respectively, in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  

The Board has reviewed both the Veteran's physical claims files and his "Virtual VA" file so as to insure a total review of the evidence.   

This appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Department of Veterans Affairs (VA) will notify the Veteran if further action is required on his part.  
REMAND

The report of an April 2011 examination for compensation purposes conducted for VA by B. A., M.D., states that the Veteran was diagnosed with "left leg and foot atherosclerosis affecting the arteries causing a weak posterior tibial and popliteal pulse on the left" and "status post right below the knee amputation - the Veteran had right femoral popliteal and femoral tibial bypass with subsequent gangrene of the right foot leading to right [below the knee amputation] with a well-healed stump."  The physician opined that:

Opinion: His right knee condition is due to hypertension and atherosclerosis aggravated by chronic smoking and is not related to his CAD in any direct fashion.  Rationale:  The medical documentation in C-file supports that the Veteran had several surgeries to improve the circulation in his right lower extremity and that at the time he continued to smoke.  Evidence of Record Considered:  On reviewing the C-file, it was documented that he developed gangrene of the right foot and required amputation.  Legally Recognized Phrase:  The peripheral vascular disease of the right lower extremity and amputation is less likely as not caused by or a result of service-connected CAD.  (emphasis added).  

CAD is defined as "atherosclerosis of the coronary arteries, which may cause angina pectoris, myocardial infarction, and sudden death."  Dorland's Illustrated Medical Dictionary 538 (31st ed.2007) (Dorland's).  Atherosclerosis is "a common form of arteriosclerosis with formation of deposits of yellowish plaques (atheromas) containing cholesterol, lipoid material, and lipophages in the intima and inner media of large and medium-sized arteries."  When the condition is "peripheral," it affects the extremities.  Dorland's at 174.  

As CAD is a form of atherosclerosis affecting the coronary arteries, the Board finds that the April 2011 examination report is deficient to the extent that its fails to clarify whether the Veteran's atherosclerosis of the coronary arteries and atherosclerosis of the arteries of the lower extremities constitute a single disease entity affecting multiple parts of the body.  VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Refer all relevant records, including the claims folders and a copy of this Remand, to a vascular surgeon (if available - if not, a general internist is acceptable) and request that he prepare an opinion addressing whether the Veteran's service connected CAD (atherosclerosis of the coronary arteries) and diagnosed atherosclerosis of the lower extremities constitute a single disease entity.

Fundamentally, the VA is attempting to determine if the Veteran's service connected coronary artery disease has caused the problems cited above, or whether it was some other cause.

The doctor is asked to address the question of whether the Veteran's service connected disability is at least as likely as not (50% or greater chance) to have caused the Veteran's  bilateral lower extremity disorder, to include peripheral arterial disease and peripheral vascular disease, as well as the below the knee amputation residuals.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.  

2.  After the requested addendum has been completed, it should be reviewed to ensure that it is in compliance with the directives of this remand.  The report should be returned to the physician if it is deficient in any manner.  

3.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions and undertake any other development action that is deemed warranted.  Then readjudicate the Veteran's claims.  If the benefits sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

